Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PALMERSTON STOCK AGENCY, INC. (Exact Name of Registrant in its Charter) Delaware N/A (State or other Jurisdiction of Incorporation) (Primary Standard Industrial Classification Code) (IRS Employer Identification No.) PALMERSTON STOCK AGENCY, INC. 17 Huiaiti Road Pongoroa, New Zealand 4991 Tel.: (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) V Corp Services, LLC 1811 Silverside Road Wilmington, DE 19810 888-528-2677 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Gregg E. Jaclin, Esq. Anslow & Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, NJ07726 Tel. No.: (732) 409-1212 Fax No.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, $0.0001 par value per share $ .0 5 $ 218,750 $ 25.40 (1)This Registration Statement covers the resale by our selling shareholders of up to 4,375,000 shares of common stock previously issued to such selling shareholders. (2)The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price of the shares that were sold to our shareholders in a private placement memorandum. The price of $0.0 5 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTCBB at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION8(a), MAY DETERMINE. The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to completion, dated January , 2010 PALMERSTON STOCK AGENCY, INC. The selling security holders named in this prospectus are offering all of the shares of common stock offered through this prospectus.We will not receive any proceeds from the sale of the common stock covered by this prospectus. Our common stock is presently not traded on any market or securities exchange. The selling security holders have not engaged any underwriter in connection with the sale of their shares of common stock.Common stock being registered in this registration statement may be sold by selling security holders at a fixed price of $.0.0 5 per share until our common stock is quoted on the OTC Bulletin Board (“OTCBB”) and thereafter at a prevailing market prices or privately negotiated prices or in transactions that are not in the public market. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority (“FINRA”), which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares of the selling security holders. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page7 to read about factors you should consider before buying shares of our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is: January , 2010 TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary Financials 2 Risk Factors 3 Use of Proceeds 6 Determination of Offering Price 6 Dilution 6 Selling Shareholders 7 Plan of Distribution 8 Description of Securities to be Registered 9 Interests of Named Experts and Counsel 9 Description of Business 10 Description of Property 13 Legal Proceedings 13 Market for Common Equity and Related Stockholder Matters 13 Index to Financial Statements 14 Management Discussion and Analysis of Financial Condition and Financial Results 15 Plan of Operations 15 Executive Compensation 19 Security Ownership of Certain Beneficial Owners and Management 19 Transactions with Related Persons, Promoters and Certain Control Persons 20 ITEM 3.Summary Information, Risk Factors and Ratio of Earnings to Fixed Charges. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision.In this Prospectus, the terms “Company,” “we,” “us” and “our” refer to Palmerston Stock Agency, Inc. Overview Palmerston Stock Agency, Inc. was incorporated in the state of Delaware on May 12, 2009. We were formed to commence business as a stock agent in the wool trade. The role of a stock agent in the wool trade is to purchase unprocessed grease wool direct from farmers.A stock agent will clean, process, class and bale the wool in order to sell it to brokers or end users at auction. At this time we have not commenced operations and our auditors have issued a going concern opinion.As of the date of this registration statement we have $17,526 in assets, $0 in revenue, and a net loss of $26,896 from May 12, 2009 (inception) to October 31, 2010. Our founder and President, Ian Raleigh has numerous years of experience in the wool trade. He was raised on his parent’s sheep farming community in New Zealand and owns his own sheep which he has farmed and bred for the wool industry. Our President, Ian Raleigh, has no experience working as a stock agent. However, Mr. Raleigh has worked in the wool trade for over 50 years and has acted as his family's representative with respect to their wool sales with stock agents since 1960. In addition, Ian's brother has worked as a stock agent for approximately ten (10) years. At this time we have taken no steps to implement our business plan and there is no guarantee that we will be able to do so. W e intend to buy sheared grease wool direct from farmers in the Manawatu-Wanganui region of New Zealand and eventually expand to Australia as we grow our business operations. We intend to oversee the purchase of the wool, process the wool and separate it for sale at auction or sell direct to the textile manufacturing industry.We anticipate consulting with representatives in Asia and Europe to assist marketing our product to the textile manufacturing industry. However, we are a developmental stage company that has not yet begun business operations. Additionally, we need to raise approximately $850,000 before we will be able to commence our business operations. The Offering Common stock offered by selling security holders 4,375,000 shares of common stock. This number represents 30.43% of our current outstanding common stock (1). Common stock outstanding before the offering 14,375,000 Common stock outstanding after the offering 14,375,000 common shares as of January 21, 2011 . Terms of the Offering The selling security holders will determine when and how they will sell the common stock offered in this prospectus. Please refer to the “Plan of Distribution” section that appears later in this filing on page 8 hereinfor more information. Termination of the Offering The offering will conclude upon the earliest of (i) such time as all of the common stock has been sold pursuant to the registration statement or (ii) such time as all of the common stock becomes eligible for resale without volume limitations pursuant to Rule 144 under the Securities Act, or any other rule of similar effect. If we are deemed a “shell” company pursuant to the definition set forth in Rule 405 of the Securities Act, our shareholders will not be entitled to rely on Rule 144 because it is unavailable for the resale of securities initially issued by either a reporting or non-reporting “shell” company. Use of proceeds We are not selling any shares of the common stock covered by this prospectus. Risk Factors The Common Stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” beginning on page 3 . (1)Based on 14,375,000 shares of common stock issued as of January 21 , 1 Summary of Consolidated Financial Information The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operation” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data from inception May 12, 2009 through April 30, 2010 are derived from our audited financial statements. The data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” our financial statements and the related notes included in this prospectus. For the 3 Months Ended 10 /31/2010 (unaudited) For the Period from Inception (May 12, 2009) through April 30, 2010 (audited) STATEMENTS OF OPERATIONS Revenues $ - $ - Cost of Goods Sold - - General and Administrative Expenses 3, 230 Professional Fees 12, 500 5,391 Total Operating Expenses 15, 730 Net Loss (15, 730 ) (11,166 ) As of October 31, 2010 As of April 30, 2010 BALANCE SHEET DATA Cash $ 17,526 $ 29,356 Total Assets 17,526 29,356 Total Liabilities 500 518 Stockholders’ Equity 17, 026 28,838 2 RISK FACTORS The shares of our common stock being offered for resale by the selling security holders are highly speculative in nature, involve a high degree of risk and should be purchased only by persons who can afford to lose the entire amount invested in the common stock. Before purchasing any of the shares of common stock, you should carefully consider the following factors relating to our business and prospects. If any of the following risks actually occurs, our business, financial condition or operating results could be materially adversely affected. In such case, you may lose all or part of your investment.You should carefully consider the risks described below and the other information in this process before investing in our common stock. Risks Related to Our Business OUR AUDITOR HAS EXPRESSED SUBSTANTIAL DOUBT AS TO OUR ABILITY TO CONTINUE AS A GOING CONCERN. Based on our financial history since inception, our auditor has expressed substantial doubt as to our ability to continue as a going concern. We are a developmental stage company that has not generated any revenue. If we fail to obtain additional financing we may not be able to implement our business plan and it would have an adverse effect on our business operations. WE HAVE LIMITED OPERATING HISTORY AND FACE MANY OF THE RISKS AND DIFFICULTIES FREQUENTLY ENCOUNTERED BY A DEVELOPMENT STAGE COMPANY.OUR LIMITED OPERATING HISTORY MAY ADVERSELY EFFECT OUR BUSINESS OPERATIONS We are a development stage company, and to date, our development efforts have been focused primarily on the development and marketing of our business model. We have limited operating history for investors to evaluate the potential of our business development. We have not built our customer base and our brand name which may have an adverse effect on our ability to market our product. In addition, due to our lack of operating history we also face many of the risks and difficulties inherent in gaining market share as a new company including but not limited to : ●Develop ing an effective and efficient business plan to attract customers and increase revenue ; ●Build ing wool industry contacts in order to increase our market share by delivering our wool at the best price possible ; ● Properly market and advertise our business to the public; and ●Developour distribution channels to increase our customer base ; WE NEED ADDITIONAL CAPITAL IN THE AMOUNT OF APPROXIMATLEY $850,IF WE DO NOT OBTAIN ADDITIONAL CAPITAL WE MAY NOT BE ABLE TO IMPLEMENT OUR BUSINESS PLAN. The development of our services will require the commitment of additional capital in the amount of $850,000 to implement our business plan. Currently, we have no established bank-financing arrangements. Therefore, it is likely we would need to seek additional financing through subsequent future private offerings of our equity securities, or through strategic partnerships and other arrangements with corporate partners. We have no current plans for additional financing. We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us. The sale of additional equity securities will result in dilution to our stockholders. The occurrence of indebtedness would result in increased debt service obligations and could require us to agree to operating and financing covenants that would restrict our operations. If adequate additional financing in the amount of $850,000 is not available on acceptable terms, we may not be able to implement our business development plan or continue our business operations. At this time, we have not raised the necessary capital to commence our business operations in the 2011 market.As a result, we will not be able to commence business operations until 2012, at the earliest. WE HAVE TAKEN MINIMAL STEPS IN ORDER TO RAISE THE $850, At this time, we have not raised the necessary minimum capital to commence our “year one” plan of business.As a result, we will not be able to commence business until the 2012 market, at the earliest. We have consulted with friends, family, and businesses associated in the industry to raise the $850,000 necessary to commence business operations.Currently, no other steps have been taken to raise the necessary funds. THE COMPANY HAS A SHORT WINDOW TO PURCHASE ITS INVENTORY OF WOOL FOR THE YEAR.IF THE COMPANY CANNOT AFFORD TO PURCHASE ENOUGH WOOL TO MAKE IT PROFITABLE THE COMPANY WILL NOT BE ABLE TO COMMENCE ITS BUSINESS OPERATIONS. We can only commence business if we raise enough capital to buy enough wool to sell throughout the year. Wool shearing takes place over a four (4) month period from September to December, which is the start of the spring season in New Zealand. Any wool that is going to be purchased for re-sale during the year must take place during these months. This time frame allows for the sheep to re-grow their coats in order to keep warm during the colder winter months. In order to become profitable, we believe that we must be able to purchase at least 120,000 kilograms of un-processed grease wool which will cost approximately $630,000 or $5.25 per kilogram according to the Australian Wool Exchange. In addition, our monthly overhead as itemized in our year one pro forma equates to $12,815. In addition, we must pay other overhead expenses until we are profitable and can sustain our business operations without any further capital investment. We will have large overhead every month of the year and must be able to be profitable each of those months. If we cannot afford to purchase enough wool to be profitable for a twelve month period we will not commence business of any kind. 3 WE MAY BE NEGATIVELY AFFECTED BY THE POTENTIONAL VARIABILITY IN THE COST AND PRICE OF WOOL. We intend to sell wool at auction or sell direct to the textile manufacturing industry. However, wool is subject to potential variability in cost and price and we cannot be sure that the current fair market value of wool will remain the same.There is a possibility that the wool we purchase may later drop in price resulting in a potential loss to our company. There are numerous factors which may affect the price of wool including but not limited to weather, and sheep disease or sickness.We cannot be sure that the price and cost of wool will remain the same and such variability may negatively affect our business operations. IF WE FAIL TO BUILD AND DEVELOP OUR CONTACTS IN THE WOOL INDUSTRY WE MAY NOT BE ABLE TO IMPLEMENT OUR BUSINESS PLAN. If we fail to build and develop contacts in the wool industry we may not be able to implement our business plan and may have to cease our business operations.More specifically, if we are unable to build and develop certain relationships with textile manufacturers we will not be able to sell our product direct and our business will be negatively affected. OUR PRINCIPAL STOCKHOLDERS HAVE SIGNIFICANT VOTING POWER AND MAY TAKE ACTIONS THAT MAY NOT BE IN THE BEST INTEREST OF ALL OTHER STOCKHOLDERS. Our officers and directors control approximately 69.56%of our current outstanding shares of voting common stock. He may be able to exert significant control over our management and affairs requiring stockholder approval, including approval of significant corporate transactions. This concentration of ownership may expedite approvals of company decisions, or have the negative effect of delaying or preventing a change in control that would be in the best interests of our stockholders. WE MAY INCUR SIGNIFICANT COSTS TO BE A PUBLIC COMPANY TO ENSURE COMPLIANCE WITH UNITED STATES CORPORATE GOVERNANCE AND ACCOUNTING REQUIREMENTS AND WE MAY NOT BE ABLE TO ABSORB SUCH COSTS WHICH WOULD HAVE A NEGATIVE IMPACT ON OUR BUSINESS OPERATIONS. We may incur significant costs in the amount of approximately $40,000 associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as executive officers. If we become listed on the Over the Counter Bulletin Board or other exchange and we are unable to absorb the costs associated with being a public reporting company we may be delisted. If we are no longer listed on the Over the Counter Bulletin Board or other exchange our shareholders liquidity will be adversely affected and our ability to raise capital would be substantially reduced. If we are not able to absorb the costs of being a public company it will negatively affect our business operations. THE LACK OF PUBLIC COMPANY EXPERIENCE OF OUR MANAGEMENT TEAM COULD ADVERSELY IMPACT OUR ABILITY TO COMPLY WITH THE REPORTING REQUIREMENTS OF U.S. SECURITIES LAWS. Ourmanagement team lacks public company experience, which could impair our ability to comply with legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of 2002. Our senior management has never had responsibility for managing a publicly traded company. Such responsibilities include complying with federal securities laws and making required disclosures on a timely basis. Our senior management may not be able to implement programs and policies in an effective and timely manner that adequately respond to such increased legal, regulatory compliance and reporting requirements, including the establishing and maintaining internal controls over financial reporting.Any such deficiencies, weaknesses or lack of compliance could have a materially adverse effect on our ability to comply with the reporting requirements of the Securities Exchange Act of 1934 which is necessary to maintain our public company status. If we were to fail to fulfill those obligations, our ability to continue as a U.S. public company would be in jeopardy in which event you could lose your entire investment in our company. Risk Related To Our Capital Stock WE MAY NEVER PAY ANY DIVIDENDS TO SHAREHOLDERS. We have never declared or paid any cash dividends or distributions on our capital stock. We currently intend to retain our future earnings, if any, to support operations and to finance expansion and therefore we do not anticipate paying any cash dividends on our common stock in the foreseeable future. The declaration, payment and amount of any future dividends will be made at the discretion of the board of directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors as the board of directors considers relevant. There is no assurance that future dividends will be paid, and, if dividends are paid, there is no assurance with respect to the amount of any such dividend. OUR ARTICLESOF INCORPORATION PROVIDE FOR INDEMNIFICATION OF OFFICERS AND DIRECTORS AT OUR EXPENSE AND LIMIT THEIR LIABILITY WHICH MAY RESULT IN A MAJOR COST TO US AND HURT THE INTERESTS OF OUR SHAREHOLDERS BECAUSE CORPORATE RESOURCES MAY BE EXPENDED FOR THE BENEFIT OF OFFICERS AND/OR DIRECTORS. Our articles of incorporation and applicable Delaware law provide for the indemnification of our directors, officers, employees, and agents, under certain circumstances, against attorney’s fees and other expenses incurred by them in any litigation to which they become a party arising from their association with or activities on our behalf. We will also bear the expenses of such litigation for any of our directors, officers, employees, or agents, upon such person’s written promise to repay us if it is ultimately determined that any such person shall not have been entitled to indemnification. This indemnification policy could result in substantial expenditures by us which we will be unable to recoup. 4 We have been advised that, in the opinion of the SEC, indemnification for liabilities arising under federal securities laws is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification for liabilities arising under federal securities laws, other than the payment by us of expenses incurred or paidby a director, officer or controlling person in the successful defense of any action, suit or proceeding, is asserted by a director, officer or controlling person in connection with the securities being registered, we will (unless in the opinion of our counsel, the matter has been settled by controlling precedent) submit to a court of appropriate jurisdiction, the question whether indemnification by us is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. The legal process relating to this matter if it were to occur is likely to be very costly and may result in us receiving negative publicity, eitherof which factors is likely to materially reduce the market and price for our shares, if such a market ever develops. THE OFFERING PRICE OF THE COMMON STOCK WAS DETERMINED BASED ON THE PRICE OF OUR PRIVATE OFFERING PLUS AN INCREASE OF $0.04 , AND THEREFORE SHOULD NOT BE USED AS AN INDICATOR OF THE FUTURE MARKET PRICE OF THE SECURITIES. THEREFORE, THE OFFERING PRICE BEARS NO RELATIONSHIP TO OUR ACTUAL VALUE, AND MAY MAKE OUR SHARES DIFFICULT TO SELL. Since our shares are not listed or quoted on any exchange or quotation system, the offering price of $0.0 5 per share for the shares of common stock was determined based on the price of our private offering plus an increase of $0.04 . The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. The offering price bears no relationship to the book value, assets or earnings of our company or any other recognized criteria of value. The offering price should not be regarded as an indicator of the future market price of the securities. YOU WILL EXPERIENCE DILUTION OF YOUR OWNERSHIP INTEREST BECAUSE OF THE FUTURE ISSUANCES OF ADDITIONAL SHARES OF OUR COMMON STOCK AND OUR PREFERRED STOCK. In the future, we may issue our authorized but previously unissued equity securities, resulting in the dilution of the ownership interests of our present stockholders. We are currently authorized to issue an aggregate of 300,000,000 shares of capital stock consisting of 200,000,000 shares of common stock, par value $0.0001 per share, and 100,000,000 shares of preferred stock, par value $0.0001 per share. We may also issue additional shares of our common stock or other securities that are convertible into or exercisable for common stock in connection with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes, or for other business purposes. The future issuance of any such additional shares of our common stock or other securities may create downward pressure on the trading price of our common stock. There can be no assurance that we will not be required to issue additional shares, warrants or other convertible securities in the future in conjunction with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes or for other business purposes, including at a price (or exercise prices) below the price at which shares of our common stock are currently quoted on the OTCBB. OUR COMMON STOCK IS CONSIDERED A PENNY STOCK, WHICH MAY BE SUBJECT TO RESTRICTIONS ON MARKETABILITY, SO YOU MAY NOT BE ABLE TO SELL YOUR SHARES. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit the market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. THERE IS NO ASSURANCE OF A PUBLIC MARKET OR THAT OUR COMMON STOCK WILL EVER TRADE ON A RECOGNIZED EXCHANGE. THEREFORE, YOU MAY BE UNABLE TO LIQUIDATE YOUR INVESTMENT IN OUR STOCK. There is no established public trading market for our common stock. Our shares have not been listed or quoted on any exchange or quotation system. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. Inthe absence of a trading market, an investor may be unable to liquidate their investment. 5 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS The information contained in this report, including in the documents incorporated by reference into this report, includes some statement that are not purely historical and that are “forward-looking statements.” Such forward-looking statements include, but are not limited to, statements regarding our and their management’s expectations, hopes, beliefs, intentions or strategies regarding the future, including our financial condition, results of operations, and the expected impact of the Share Exchange on the parties’ individual and combined financial performance. In addition, any statements that refer to projections, forecasts or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements. The words “anticipates,” “believes,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “might,” “plans,” “possible,” “potential,” “predicts,” “projects,” “seeks,” “should,” “would” and similar expressions, or the negatives of such terms, may identify forward-looking statements, but the absence of these words does not mean that a statement is not forward-looking. The forward-looking statements contained in this report are based on current expectations and beliefs concerning future developments and the potential effects on the parties and the transaction. There can be no assurance that future developments actually affecting us will be those anticipated. These that may cause actual results or performance to be materially different from thoseexpressed or implied by these forward-looking statements, including the following forward-looking statements involve a number of risks, uncertainties (some of which are beyond the parties’ control) or other assumptions. Use of Proceeds We will not receive any proceeds from the sale of common stock by the selling security holders. All of the net proceeds from the sale of our common stock will go to the selling security holders as described below in the sections entitled “Selling Security Holders” and “Plan of Distribution”.We have agreed to bear the expenses relating to the registration of the common stock for the selling security holders including legal and accounting fees, and such expenses are estimated to be approximately $44,502.85. We intend to pay the costs associated with our registration of common stock and our offering partly from the $17,526 cash we have on hand.In addition, pursuant to the verbal agreement filed as an exhibit hereto, Ian Raleigh, our sole officer and director, has agreed to provide the necessary funding to cover these expenses for the next 12 months and beyond until we are engaged in business activities that provide cash flow sufficient to cover these costs. Determination of Offering Price Since our common stock is not listed or quoted on any exchange or quotation system, the offering price of the shares of common stock was determined by the price of the common stock that was sold to our security holders pursuant to an exemption under Regulation S promulgated under the Securities Act of 1933. The offering price of the shares of our common stock does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the OTCBB concurrently with the filing of this prospectus. In order to be quoted on the OTCBB, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. In addition, there is no assurance that our common stock will trade at market prices in excess of the initial offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity. Dilution The common stock to be sold by the selling shareholders as provided in the “Selling Security Holders” sectionis common stock that is currently issued. Accordingly, there will be no dilution to our existing shareholders. 6 Selling Security Holders The common shares being offered for resale by the selling security holders consist of the 4,375,000 sharesof our common stock held by 53 shareholders. Such shareholders include the holders of the 4,000,000 shares sold in our private offering pursuant to RegulationS completed on January 20, 2010 at an offering price of $0.01 per share. In addition, such shareholders include the holders of the 375,000 shares sold in our private offering pursuant to Regulation S completed on September 23, 2010 at an offering price of $0.01 per share. The following table sets forth the name of the selling security holders, the number of shares of common stock beneficially owned by each of the selling stockholders as of January 21, 2011 and the number of shares of common stock being offered by the selling stockholders. The shares being offered hereby are being registered to permit public secondary trading, and the selling stockholders may offer all or part of the shares for resale from time to time. However, the selling stockholders are under no obligation to sell all or any portion of such shares nor are the selling stockholders obligated to sell any shares immediately upon effectiveness of this prospectus. All information with respect to share ownership has been furnished by the selling stockholders. Name Shares Beneficially Owned Prior To Offering Shares to be Offered Amount Beneficially Owned After Offering Percent Beneficially Owned After Offering Bruce Donald Bowie(1) 0 0% Dinah Jane Bowie(1) 0 0% Judith Anne Broughton(2) 0 0% Wright Broughton(2) 0 0% James Chaffey(3) 0 0% Susan Fay Chaffey(3) 0 0% Alan William Clark(4) 0 0% Fiona Elizabeth Clark(4) 0 0% Jason Ivan Clarke(5) 0 0% Vicky Francis Puia-Clark(5) 0 0% Anne Isabella Davidson(6) 0 0% Stuart William Davidson(6) 0 0% Glenn William Eastwood(7) 0 0% Tamara Eastwood(7) 0 0% Kathleen Fleming(8) 0 0% Thomas Godfrey Fleming(8) 0 0% Arthur James Gilmour 0 0% Darren George Grahm 0 0% Goglene Ngaire Hart(9) 0 0% Michael George Hart(9) 0 0% Brett Andrew Harvey 0 0% Debra Anne Hull(10) 0 0% Martin John Hull(10) 0 0% Graham Arthur Jennings(11) 0 0% Susanne Elizabeth Davidson Jennings(11) 0 0% David Richard Kirk(12) 0 0% Fenn Melody Kirk(12) 0 0% Erin Maher(13) 0 0% George C. Maher(13) 0 0% Shirley J. Maher(13) 0 0% Laura Tracy McMillan 0 0% William Kenneth Newland 0 0% Carolyn Anne Raleigh(14) 0 0% Hamish Duncan Raleigh(15) 0 0% Paula Raleigh(16) 0 0% Stephen Guy Raleigh (16) 0 0% Graeme Mervyn Sangster 0 0% Sara Leigh West 0 0% Sandra Newland 0 0% Winnie Newland 0 0% Jared J. Bambry 0 0% Phillip Ray Newland 0 0% Margaret A. Maher 0 0% Gayle A. Disher 0 0% Sara H. Maher 0 0% Peter Phillip Newland 0 0% Anne Maria Gallacher 0 0% Gail Allen 0 0% Sherron Devkies 0 0% Raymond O’Keeae 0 0% Hellen Disher 0 0% Lois Reweti 0 0% Eric R. Small 0 0% Bruce Bowie and Dinah Bowie are husband and wife and as such have beneficial ownership of the shares held by each other Wright Broughton and Judith Broughton are husband and wife and as such have beneficial ownership of the shares held by each other. James Chaffey and Susan Chaffey are husband and wife and as such have beneficial ownership of the shares held by each other. Alan Clark and Fiona Clark are husband and wife and as such have beneficial ownership of the shares held by each other. 7 Jason Clark and Vicky Puia-Clark are husband and wife and as such have beneficial ownership of the shares held by each other. Stuart Davidson and Anne Davidson are husband and wife and as such have beneficial ownership of the shares held by each other. Glenn Eastwood and Tamara Eastwood are husband and wife and as such have beneficial ownership of the shares held by each other. Thomas Fleming and Kathleen Fleming are husband and wife and as such have beneficial ownership of the shares held by each other. Michael Hart and Goglene Hart are husband and wife and as such have beneficial ownership of the shares held by each other. Martin Hull and Debra Hull are husband and wife and as such have beneficial ownership of the shares held by each other. Graham Jennings and Susanne Jennings are husband and wife and as such have beneficial ownership of the shares held by each other. David Kirk and Fenn Melody Kirk are husband and wife and as such have beneficial ownership of the shares held by each other. George Maher and Shirley Maher are husband and wife and as such have beneficial ownership of the shares held by each other.Additionally, Erin Maher is the daughter of George Maher. Carolyn Raleigh isIan Raleigh's niece. Hamish Raleigh is Ian Raleigh's nephew. Stephen Raleigh and Paula Raleigh are husband and wife and as such have beneficial ownership of the shares held by each other.Additionally, Stephen Raleigh is the nephew of Ian Raleigh. ●
